Exhibit 99.1 Suite 3400 – 666 Burrard St. Vancouver, BCV6C 2X8 Tel: (604) 696-3000 Fax: (604) 696-3001 Toronto Stock Exchange: G New York Stock Exchange: GG GOLDCORP COMPLETES PRIVATE PLACEMENT IN EVOLVING GOLD CORP. VANCOUVER, BRITISH COLUMBIA, July 9, 2010 – GOLDCORP INC. (TSX: G, NYSE: GG) announced today that it has completed the acquisition of 19,047,721 common shares of Evolving Gold Corp. (TSXV: EVG, FSE:EV7) by way of a private placement at a price of C$0.82 per share for aggregate gross proceeds to Evolving Gold of C$15,619,131. After giving effect to the transaction, Goldcorp beneficially owns and controls approximately 15% of the outstanding common shares of Evolving Gold.
